Citation Nr: 0936751	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-15 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to recognition 
as the Veteran's helpless child.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran, who served on active duty from October 1944 to 
November 1945, died in November 1991.  The appellant is the 
Veteran's adult son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that the Veteran was provided with a hearing 
before the RO in September 2006.  He did not request a 
hearing before the Board.

This case was previously before the Board in August 2008, at 
which time it was remanded for further development.  As the 
remand directives have been completed, the case is now 
properly before the Board.  


FINDINGS OF FACT

1.  The last final denial of the appellant's claim for 
entitlement to recognition as the Veteran's helpless child 
was in a March 2005 rating decision, which confirmed the 
previous denial based on a lack of evidence that the 
appellant was permanently incapable of self-support by age 
18. 
 
2.  Evidence received since the March 2005 denial is 
redundant and cumulative of the evidence of record at the 
time of the prior decision and, moreover, does not raise a 
reasonable possibility of substantiating the claim. 




CONCLUSION OF LAW

Evidence received since the last final decision was issued in 
March 2005 is not new and material, such that the claim of 
entitlement to recognition as the Veteran's helpless child 
may not be reopened.  38 U.S.C.A. §§ 5108, § 7105(c) (West 
2002); 38 C.F.R. §§ 3.156(a), 3.160, 20.302, 20.1103 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was receiving nonservice-connected pension at the 
time of his death.  In June 1996, the appellant, who was over 
the age of 18 at the time, filed his original claim for death 
benefits as the Veteran's surviving child.  In a July 1996 
rating decision, the RO determined that the appellant was not 
eligible for benefits because he was not permanently 
incapable of self-support by reason of mental or physical 
defect before attaining the age of 18 (commonly known as a 
"helpless child").  See 38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. §§ 3.57(a), 3.356 (2008).  As the appellant 
was notified of the adverse decision and did not file an 
appeal, that decision became final.  See 38 C.F.R. § 20.1103 
(2008). 

The appellant unsuccessfully attempted to reopen his claim 
several times, with the most recent final decision issued by 
the RO in March 2005.  See May 2001 Board decision and August 
2001 denial of motion for reconsideration; March 2005 rating 
decision.  As the appellant was notified of those adverse 
decisions and did not further appeal, those decisions became 
final.  See 38 C.F.R. §§ 20.1100, 20.1103.

In May 2005, the appellant sought to reopen his previously 
denied claim for death benefits as the Veteran's surviving 
child, leading to the instant appeal.  A threshold 
consideration in any case concerning a previously denied 
claim is whether new and material evidence has been received 
sufficient to reopen such claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 
237 (1995).

The Board must first determine whether VA has satisfied its 
duties to notify and assist the appellant in substantiating 
his claim in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA 
notice requirements apply to all five elements of a service 
connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the context of a claim to reopen, the claimant must be 
advised of the meaning of "new and material" evidence, the 
reason(s) the claim was previously denied, and the types of 
evidence that are necessary to substantiate the claim.  Kent 
v. Nicholson, 20 Vet. App. 1, 9-10 (2006). Proper VCAA notice 
must be provided to a claimant prior to an initial 
unfavorable decision on the claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).   

In this case, the appellant was informed in a June 2005 
letter, sent prior to the initial unfavorable rating 
decision, of the evidence and information necessary to 
substantiate his claim for entitlement to recognition as the 
Veteran's helpless child, as well as his and VA's respective 
responsibilities in obtaining such evidence.  

Additionally, the appellant was advised in a May 2007 letter 
of the evidence and information necessary to establish a 
disability rating and an effective date, in accordance with 
Dingess/Hartman.  In October 2008, pursuant to the August 
2008 Board remand, he was advised of the meaning of "new and 
material" evidence, the reason his claim was previously 
denied, and the types of evidence that are necessary to 
substantiate the claim, in accordance with Kent.  The Board 
notes that these notices were sent after the initial 
unfavorable decision and, therefore, were not timely.  See 
Pelegrini, 18 Vet. App. at 119-20.  However, as the 
appellant's claim was readjudicated after such notices were 
sent in a July 2009 supplemental statement of the case, the 
timing defects have been cured.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006). 

In regard to the duty to assist, the AOJ repeatedly attempted 
to obtain medical records from the institutions identified by 
the appellant since the last final denial of his claim.  See 
requests dated from December 2008 through May 2009.  After 
receiving no response, the AOJ notified the appellant and 
requested that he provide such records in January 2009 and 
received no response.  The Veteran was also provided with a 
hearing before the AOJ in September 2006.

In the circumstances of this case, additional efforts to 
assist or notify the appellant would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements of the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit to the claimant are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the appellant will not be prejudiced 
by the Board proceeding to a determination as to whether new 
and material evidence has been received sufficient to reopen 
his claim.

For claims to reopen that are received on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Evidence must be both new and material to be sufficient to 
reopen a previously denied claim; if the evidence is new, but 
not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  For 
the purpose of establishing whether new and material evidence 
has been received to reopen a claim, the evidence is to be 
presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).   

In this case, the appellant claims that he is entitled to 
recognition as the Veteran's helpless child because he has 
been incapable of self-support since childhood due to 
cerebral palsy and spastic paraplegia.  His claim was 
previously denied because the evidence of record failed to 
establish that he was permanently incapable of self-support 
prior to age 18.  

Much of the evidence received since the last final denial of 
the appellant's claim in March 2005 has already been 
considered by agency decision makers.  See records from Bella 
Vista Hospital dated in 1973 and 1974; note from Dr. C. dated 
in 2002; certifications of current disability from Dr. C. 
dated in 2003 and 2004; note from Dr. N. dated in May 2004.  
Other evidence is new, in that it has not been considered by 
agency decision makers.  See certification of current 
disability from Dr. C. dated in 2005; statements from J.T. 
and G.T. dated in 2005; testimony from appellant at September 
2006 hearing; statement from E.T. dated in 2008; statement 
signed by numerous individuals dated in November 2008.  
However, this new evidence is not material because it is 
redundant and cumulative of the previously considered 
evidence and does not relate to an unestablished fact 
necessary to substantiate the claim.  Specifically, the lay 
statements indicate that the appellant has been incapable of 
self-support due to cerebral palsy and spastic paraplegia 
since childhood.  Similar statements by other individuals 
were previously found to be outweighed by a medical opinion 
that the appellant is trainable and capable of self-support.  
See May 2001 Board decision.  The Board notes that one of the 
August 2005 statements, which appears to have been authored 
by a licensed professional nurse (LPN), indicates that the 
appellant "is 95% disabled."  However, this only relates to 
the appellant's current state and does not establish that he 
was incapable of self-support prior to age 18.  Similarly, 
Dr. C.'s 2005 certification is cumulative of the 2003 and 
2004 certifications that the appellant is currently totally 
disabled.

As the evidence submitted since March 2005 is cumulative and 
redundant of the evidence previously considered and does not 
relate to the issue of whether the appellant was permanently 
disabled prior to age 18, new and material evidence has not 
been received.  As such, the appellant's previously denied 
claim may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


ORDER

New and material evidence having not been received, the 
application to reopen the claim for entitlement to 
recognition as the Veteran's helpless child is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


